Citation Nr: 0504911	
Decision Date: 02/22/05    Archive Date: 03/04/05

DOCKET NO.  98-04 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran had active service from January October 1966 
until September 1969.  

This appeal came before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from an August 2000 
rating of the Boston, Massachusetts Regional Office (RO) that 
granted service connection for PTSD, and assigned a 30 
percent disability evaluation, effective from the date of the 
claim received on January 31, 2000.  

The Board undertook development of the claim beginning in 
November 2002, and remanded the case to the RO in August 
2003.

During the pendency of the appeal, the 30 percent disability 
rating for PTSD was increased to 50 percent, effective from 
January 31, 2000, by rating action dated in September 2003.  

The Board notes that in the Statement of Accredited 
Representative in Appealed Case dated in March 2004, the 
representative appears to raise the issue of a total rating 
based on unemployability due to service-connected disability.  
This matter is referred to the RO for clarification and 
appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran asserts that the symptoms associated with his 
service-connected PTSD are more severely disabling than 
reflected by the currently assigned disability evaluation and 
warrant a higher rating.  

Review of the record reflects that on most recent VA 
examination in July 2004, it was recorded that the veteran 
received treatment at the Lowell, Massachusetts, VA Community 
Based Outpatient Clinic.  The record contains VA outpatient 
clinic notes dating through April 2, 2004.  VA has a duty to 
request records of subsequent treatment.  38 U.S.C.A. 
§ 5103A(c) (West 2002).

The Board also points out that during the pendency of this 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2004) was enacted.  The VCAA 
requires VA to tell claimants what evidence is needed to 
substantiate a claim, what evidence the claimant is 
responsible for obtaining, and what evidence VA will 
undertake to obtain.  VA has also undertaken to advise 
claimants of the need to submit relevant evidence in their 
possession.  38 C.F.R. § 3.159(b) (2004).  VA's duties to 
provide this notice are generally not met unless VA can point 
to a specific document in the claims folder.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The veteran has not yet 
received the specific required notice.

Accordingly, this matter is REMANDED for the following 
actions:

1.  A letter should be sent to the 
veteran explaining the evidence needed 
to substantiate his claim, and 
informing him of which portion of the 
information and evidence is to be 
provided by the veteran, and what part, 
if any, VA will attempt to obtain on 
his behalf.  He should be advised to 
submit relevant evidence in his 
possession.

He should be told that the evidence 
needed to substantiate entitlement to a 
70 percent evaluation for PTSD, is that 
showing that the disability results in 
deficiencies in most of the following 
areas: work, school, family 
relationships, judgment, thinking, and 
mood.  The evidence needed to 
substantiate entitlement to a 100 
percent rating, is that showing that 
PTSD causes total occupational and 
social impairment.

2.  VA clinical records at the Lowell, 
Massachusetts VA Community Based 
Outpatient Clinic dating from April 3, 
2004 to the present should be requested 
and associated with the claims folder.  

3.  Thereafter, readjudicate the issue 
of entitlement to an initial evaluation 
in excess of 50 percent for PTSD with 
consideration of Fenderson v. West, 12 
Vet. App. 119 (1999), as appropriate.  
If the benefit sought remains denied, 
issue a supplemental statement of the 
case.  The case should then be returned 
to the Board if otherwise in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).

